 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    WILLIAM ALLEN GARRETT,                            No. 2:16-cv-1336 KJM AC P
12                       Plaintiff,
13           v.                                         ORDER
14    JEFF MACOMBER, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. By order filed November 26, 2019, the undersigned granted in part plaintiff’s

19   motion to compel and ordered defendants to provide supplemental responses to Requests for

20   Production 1 and 2. ECF No. 103 at 15. With respect to Request for Production 2, defendants

21   were “required to clarify whether the absence of documents concerning adverse action taken

22   against them by the CDCR is because no such documents exist or because the documents exist

23   but are not in defendants’ possession, custody, or control.” Id. at 6. If responsive documents

24   existed but were not in defendants’ possession, custody, or control, they were directed to identify

25   the appropriate custodian of record. Id. In the event defendants’ supplemental response included

26   the name of a custodian of record, defendants were to notify the court so that plaintiff could be

27   allowed time to request service of a subpoena duces tecum on the custodian of record. Id. After

28   the time for providing such notification passed without any notice from defendants, discovery
                                                        1
 1   closed and a deadline was set for defendants to resubmit their motion for summary judgment.
 2   ECF No. 108. Plaintiff has now filed two copies of a subpoena duces tecum addressed to
 3   litigation coordinator H. Cervantez that seeks copies of the documents at issue in Request for
 4   Production 2. ECF No. 110.
 5          The court construes the filing of the subpoena as a request for service by the United States
 6   Marshals and the request will be denied. Since defendants did not advise the court that plaintiff
 7   had been provided with the identity of a custodian of record, it appears that their supplemental
 8   response was that responsive documents do not exist, and plaintiff has not provided any
 9   documentation demonstrating otherwise. Moreover, the subpoena states that good cause for the
10   production of the requested documents exists because defendants’ response to his request was not
11   plausible, further indicating that they responded that no such documents existed. Since it does not
12   appear that serving the subpoena will yield additional responsive documents and discovery has
13   already closed, the request to have the United States Marshals serve the subpoena duces tecum
14   will be denied.
15          Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for service by the United
16   States Marshals, ECF No. 110, is denied.
17   DATED: January 14, 2020
18

19

20

21

22

23

24

25

26

27

28
                                                       2
